DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/30/2020 was filed after the mailing date of the final office action on 12/24/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant’s arguments, see pages 8-11, filed 2/24/2021, with respect to claims 1, 2, 23, 26, 28, 29, 30, and 32 have been fully considered and are persuasive.  The rejection under 35 U.S.C. section 103 as being unpatentable over US-20160095074-A1 to Park in view of US-20140171062-A1 to Fallgren of claims 1, 2, 23, 26, 28, 29, 30, and 32 has been withdrawn.  Applicant has amended independent claims 1 and 23.

Applicant’s arguments, see page 8, filed 2/24/2020, with respect to Claim3 have been fully considered and are persuasive.  The rejection under 35 U.S.C. section 103 as being unpatentable over r US-20160095074-A1 to Park and US-20140171062-A1 to Fallgren in view of US20110327195-A1 to Nam of claim 3 has been withdrawn. 

Applicant’s arguments, see page 8, filed 2/24/2020, with respect to Claim 6 have been fully considered and are persuasive.  The rejection under 35 U.S.C. section 103 as being unpatentable over US-20160095074-A1 to Park, US-20140171062-A1 to Fallgren and US20110327195-A1 to Nam in View of US20140162687-A1 to Edge of claim 6 has been withdrawn.

Applicant’s arguments, see page 8, filed 2/24/2020, with respect to Claims 7 and 9 have been fully considered and are persuasive.  The rejection under 35 U.S.C. section 103 as being unpatentable over US20160095074-A1 to Park and US-20140171062-A1 to Fallgren in view of US-20170048797-A1 to Choi and US-20170150330-A1 to Kim of claims 7 and 9 has been withdrawn.

Applicant’s arguments, see page 8, filed 2/24/2020, with respect to Claim 10 have been fully considered and are persuasive.  The rejection under 35 U.S.C. section 103 as being unpatentable over US-20160095074- A1 to Park and US-20140171062-A1 to Fallgren in view of US-20170150330-A1 to Kim of claim 10 has been withdrawn.

Applicant’s arguments, see page 8, filed 2/24/2020, with respect to Claim 11 have been fully considered and are persuasive.  The rejection under 35 U.S.C. section 103 as being unpatentable over r US-20140171062- A1 to Fallgren in view of US-20160095074-A1 to Park and US-20170048797-A1 to Choi of claim 11 has been withdrawn.

Applicant’s arguments, see page 8, filed 2/24/2020, with respect to Claim 12 have been fully considered and are persuasive.  The rejection under 35 U.S.C. section 103 as being unpatentable over US-20140171062- A1 to Fallgren, US-20160095074-A1 to Park, and US-20170048797-A1 to Choi in view of US20150327195-A1 to Chiu, US-20170150330-A1 to Kim, and US-20110312345-A1 to Nam of claim 12 has been withdrawn.

Applicant’s arguments, see page 8, filed 2/24/2020, with respect to Claim 15 have been fully considered and are persuasive.  The rejection under 35 U.S.C. section 103 as being unpatentable over US-20140171062- A1 to Fallgren, US-20160095074-A1 to Park, and US-20170048797-A1 to Choi in view of US20150264588-A1 of claim 15 has been withdrawn.

Allowable Subject Matter
Claims 1, 11, and 23 allowed.

The following is an examiner’s statement of reasons for allowance: the main reason for allowance of the claims in discussion is the inclusion of “determining, by the network equipment, a present position of the first terminal; and selecting, by the network equipment, a second terminal according to the present position of the first terminal” and wherein indicating, by the network equipment, the second terminal to send the satellite-system-based synchronization signal comprises: indicating the second terminal through a broadcast channel to send the satellite-system-based synchronization signal, wherein the second terminal is a terminal which is located within a second region and which detects a satellite signal having  

Claim 11 and 23 have been similarly amended by the applicant and receive the same treatment thus being allowed.
Claims 3, 6, 7, 9, 12, 15, 26, 28-30, and 32 are allowed as they depend from an allowed claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS SAMARA whose telephone number is (408)918-7582.  The examiner can normally be reached on Monday - Friday 6-3 PT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L.S./Examiner, Art Unit 2476                                                                                                                                                                                                        





/AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476